      Case: 1:17-cr-00424-CAB Doc #: 43 Filed: 04/01/19 1 of 3. PageID #: 200




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:17CR424
                                                    )
                Plaintiff,                          )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
         v.                                         )
                                                    )
 WISAM R. RIZK,                                     )   UNOPPOSED MOTION TO CONTINUE
                                                    )   SENTENCING HEARING DATE
                Defendant.                          )
                                                    )

       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Rebecca C. Lutzko, Assistant United States Attorney, hereby moves this

Court to continue the sentencing hearing in this matter from its presently scheduled date of

April 4, 2019, to a date on or after April 17, 2019, in accordance with the Court’s schedule. In

support of this motion, the United States states as follows.

       The past Friday, counsel for Defendant Wisam Rizk provided to the Court and the

government a lengthy expert report, with multiple attachments, pertaining to the loss calculation

in this case, which is an issue that will be contested at the upcoming sentencing hearing. That

report advocates for a loss number that is significantly below the loss amount that the

government identified as appropriate in the plea agreement. While the United States does not

anticipate that this report will alter the government’s position on this issue, it nonetheless seeks

this continuance to permit it, as well the victim of Defendant’s crime in this case, an opportunity

to review fully the submitted report, assess the same, and consult. Such a continuance is
      Case: 1:17-cr-00424-CAB Doc #: 43 Filed: 04/01/19 2 of 3. PageID #: 201



necessary to permit government counsel to respond effectively to the report and any arguments

that defense counsel makes relying on the same, and to be prepared to address any issues

regarding the report raised by the Court at the sentencing hearing.

       Counsel for the United States has spoken to defense counsel, Richard H. Blake, who has

indicated that he does not oppose the government’s request for a continuance for this purpose.

Further, government counsel is traveling out-of-state on government business the entire week of

April 7, 2019, returning to the office the following week.

         WHEREFORE, the United States respectfully requests that this Court reset the

sentencing hearing in this case to a date on or after April 17, 2019, at a date and time that is

convenient to the Court.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                                By:    /s/ Rebecca C. Lutzko
                                                       Rebecca C. Lutzko (OH: 0069288)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3888
                                                       (216) 522-7358 (facsimile)
                                                       Rebecca.Lutzko@usdoj.gov




                                                  2
      Case: 1:17-cr-00424-CAB Doc #: 43 Filed: 04/01/19 3 of 3. PageID #: 202



                                   CERTIFICATE OF SERVICE


        I hereby certify that on this 1st day of April 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Rebecca C. Lutzko
                                                        Rebecca C. Lutzko
                                                        Assistant U.S. Attorney




                                                   3
